Citation Nr: 1211237	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  05-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear tinnitus.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to a compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.  

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board, in pertinent part, in April 2011 found that new and material evidence had been submitted to reopen the claim seeking service connection for right ear hearing loss.  The reopened claim was remanded at that time so that additional development of the evidence (i.e., the Veteran being afforded a VA audiological examination) could be conducted.  The Board also observes that the claims were also remanded in September 2009 so that certain due process concerns could be addressed as well as so that additional development of the evidence be conducted.  As noted by the Board in April 2011, there was substantial compliance with the development sought as part of the September 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As set forth in more detail below, a remand is again unfortunately necessary with respect to the issues presently before the Board on appeal concerning entitlement to service connection for right ear hearing loss and for compensable rating for left ear hearing loss.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

In December 2011, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal was requested as to the matter of entitlement to service connection for right ear tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant concerning the claim seeking service connection for right ear tinnitus have been met.  38 U.S.C.A. § 7105(b)(5)  (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The Board was notified of the Veteran's desire, concerning his claim perfected for appeal seeking entitlement to service connection for right ear tinnitus, to withdraw his appeal in December 2011.   Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal of the issue concerning entitlement to service connection for right ear tinnitus is dismissed. 


REMAND

As noted, this case was last remanded in April 2011.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall.

Initially, the Board takes note that the factual background of these matters - service connection for right ear hearing loss and a compensable rating for the service-connected left ear hearing loss -- has been more than adequately set out and explained as part of its decisions/remands of September 2009 and April 2011.  

In the April 2011 remand, the Board, in reopening the Veteran's claim seeking service connection for right ear hearing loss, and concerning this single issue, requested that the following development be undertaken:  

1.  Schedule the Veteran for a VA audiological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that the claims file was reviewed.  The examiner should perform any medically indicated testing, including audiometry and speech recognition testing.  After reviewing the record, obtaining a complete pre-service, service, and post-service noise history, and examining the Veteran, the examiner should answer the following questions, providing a rationale for any opinion(s) which reflects consideration of both medical and lay evidence of record.  The examiner should specifically comment on the significance (or lack thereof) of audiological evidence showing a 30 decibel loss at 4,000 Hertz in October 1976, less than five years after service and prior to any significant occupational noise exposure.

	(a)  Whether any part of the Veteran's current right hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to military service, including noise exposure associated with weapons, artillery shells, and explosives. 

A May 2011 VA audio examination report is on file.  The examiner, an audiologist, commented that the she had reviewed the Veteran's claims file; review of the examination report supports such an assertion.  The examiner noted that the Veteran provided a history of bilateral hearing loss which started during the Veteran's period of active duty.  The Veteran also provided a history of both in-service and post-service (occupational) noise exposure.  A diagnosis of, pertaining to the right ear, hearing sensitivity within normal limits through 2000 Hertz, to a sloping to moderate sensorineural hearing loss was provided.  The word recognition score concerning the right ear (98%) was described as being excellent.  

The examiner commented that review of the Veteran's claims folder showed that right ear hearing testing was normal in June 1970, and that audiograms in January and February 1972 also showed normal right ear hearing sensitivity.  She commented that, therefore, right ear hearing sensitivity was within normal limits at both military entrance and exit.  As such, giving this information, the examiner opined that the Veteran's right hearing loss was not caused by or the result of military service.  

The examiner, however, in supplying the above-cited diagnosis/opinion did not render an opinion responsive to the specifically-identified instruction, as set out as part of the Board's April 2011 remand, namely, "The examiner should specifically comment on the significance (or lack thereof) of audiological evidence showing a 30 decibel loss at 4,000 Hertz  in October 1976, less than five years after service and prior to any significant occupational noise exposure."  Accordingly, and as observed by the Veteran's attorney (see December 2011 correspondence), the development ordered appears to not have been sufficiently accomplished.  Additional action is therefore required.  Stegall; see also 38 C.F.R. § 3.159(c)(4) (2011).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The Board concludes that the VA examination findings associated with the May 2011 VA audio examination are inadequate.

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran is competent to report a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  The May 2011 VA examination also found him to have bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385 . 

The Board also acknowledges that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Also, and of particular note, the Board further notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.

Also, as was the case in April 2011, the issue now on appeal, in which the Veteran is seeking a compensable rating for his service-connected left ear hearing loss, needs to be remanded as it is "inextricably intertwined" with the veteran's claim for service connection for right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As mentioned by the Board in April 2011, hearing loss is to be rated as either a unilateral or bilateral disability, and in the former case, a non-service-connected ear will be assigned a predetermined value for hearing impairment regardless of actual impairment, absent special circumstances.  38 C.F.R. §§ 3.383, 4.85(f) (2011).  These special circumstances do not apply in the present case; thus, whether service connection is in effect for right ear hearing loss may impact the rating assigned. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claim folder to the VA audiologist who completed the May 2011 VA audio examination.  After reviewing the claim folder, to include Board's September 2009 remand and April 2011 decision/remand, and the May 2011 examination report findings, by means of an addendum report, the audiologist must address the following:

Offer an opinion as to whether any part of the Veteran's current right hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to military service, including noise exposure associated with weapons, artillery shells, and explosives.  

In supplying this opinion, the examiner must specifically comment on the significance (or lack thereof) of audiological evidence showing a 30 decibel loss at 4,000 Hertz  in October 1976, less than five years after service and prior to any significant occupational noise exposure.

In supplying the opinion the VA audiologist should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  The examiner should also provide comment as to whether or not a "notch" (see Training letter 10-02) indicating noise-induced right ear hearing loss was present in her review of the in-service audiograms.  

A complete rationale for any opinion -- which reflects consideration of both medical and lay evidence of record -- expressed should be included in the review.  Also, it is requested that the addendum opinion results be typed or otherwise recorded in a legible manner for review purposes.

2.  In the event that the VA audiologist who conducted the May 2011 VA audio report is unavailable, the RO/AMC should schedule the Veteran for a VA audiological examination.  The claims file, including a copy of this REMAND, as well as the September 2009 remand and April 2011 decision/remand, must be made available to the examiner, and the examination report should reflect that these evidence was reviewed.  The examiner should perform any medically indicated testing, including audiometry and speech recognition testing.  After reviewing the record, obtaining a complete pre-service, service, and post-service noise history, and examining the Veteran, the examiner should answer the following questions, providing a rationale for any opinion(s) which reflects consideration of both medical and lay evidence of record.  

In supplying this opinion, the examiner must specifically comment on the significance (or lack thereof) of audiological evidence showing a 30 decibel loss at 4,000 Hertz  in October 1976, less than five years after service and prior to any significant occupational noise exposure.

The examiner should thereafter opine as to whether any part of the Veteran's current right hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to military service, including noise exposure associated with weapons, artillery shells, and explosives.  

In supplying the opinion the VA audiologist should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  The examiner should also provide comment as to whether or not a "notch" (see Training letter 10-02) indicating noise-induced right ear hearing loss was present in her review of the in-service audiograms.  


3.  The Veteran is hereby notified that it is his responsibility to report for any VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

5.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issues -- entitlement to service connection for right ear hearing loss and entitlement to a compensable rating for left ear hearing loss -- in light of all the evidence of record.  If, in any respect, the benefits sought on appeal remains denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


